Quinn, Chief Judge
(dissenting):
The majority reverse the roles of *135the victim and the accused in unbelievable fashion. According to the accused’s own testimony, he approached the girl from the rear on a path in a wooded area. He is about five feet, ten inches tall, weighed about two hundred pounds, and at the time wore civilian clothes. The girl was seventeen years of age and about five feet, two inches tall. The accused said “something” to the girl which so “scared her or frightened her,” to use the accused’s own words, that she “jumped.” Despite her obvious fright, the accused “reached out” his hands “for her.” Only then, as admitted by the accused, the girl “pulled out a knife and started stabbing” at him. She had every right to do so. She, not the accused, was acting in self-defense. In fact, accused’s appellate counsel admit as much. Their brief in support of the petition for grant of review acknowledges that at the outset the accused was “the aggressor . . . [and] guilty of some form of assault” upon the girl.
An aggressor cannot plead self-defense to justify 'a continuation of an assault upon his victim; he must first announce or demonstrate his withdrawal from the initial engagement. United States v O’Neal, 16 USCMA 33, 36 CMR 189. This record contains not a scrap of testimony to indicate the accused even wanted to withdraw from physical contact with the girl, much less that he actually withdrew. On the contrary, he admitted he threw her to the ground, and positioned himself on top of her.
Jennings v State, 80 Tex Crim 450, 190 SW 733, 734 (1916), which is so heavily relied upon by the majority, is inapposite. In that case, the accused testified the prosecutrix had demanded money from him for a voluntary act of intercourse. When he said he had no money, “she got mad” and “assaulted” him; then he struck her in defense of his own person. How different that contention is from the accused’s in this case!
I would sustain the law officer’s ruling denying the defense request for an instruction on self-defense, and affirm the conviction.